Ethridge, J.,
delivered the opinion of the court,
The appellee sued the appellant in the justice court for one hundred and twenty-one dollars and ninety-seven cents for damages inflicted, upon his automobile! in a collision occurring in the town of Mendenhall, and the case was appealed to the circuit court, and there.was, tried, and a judgment for sixty-five dollars returned in favor of the plaintiff, from which judgment defendant appeals here, and assigns for error the following: First, that the court1 erred in not granting defendant an opportunity to produce minute and ordinance book of the town of Mendenhall; second, that the court erred in granting plaintiff’s instructions' Nos. 2, 3, and 6; and, third, in refusing the defendant’s instructions Nos. 1 and 2.
It appears that the plaintiff was. going out from Mendenhall to D’Lo, and the defendant was approaching from the opposite direction. When first seen the de*261fendant was coming round a curve and traveling about ten miles per hour, and the plaintiff! was traveling from ten to twenty miles per hour. The plaintiff was on the left side of the road coming in and reduced his speed from said rate td from three to seven miles per hour before the collision occurred. According to the plaintiff, the defendant did not reduce his speed, and was on, and continued on, the left-hand side of the road coming-in. The plaintiff made satisfactory proof of the damage to his automobile.
Instructi on No. 2 for the plaintiff, complained of, reads as follows:
“The court instructs the jury for the plaintiff that it was the duty of the defendant when he was about to meet the plaintiff to have turned his car to the right of the center of the road so as to have passed plaintiff without interference. And the court further charges the jury for the plaintiff, if you believe by a preponderance of the evidence that said injury to plaintiff’s car was caused by defendant’s neglecting; to turn to the right of said road, and not by any negligence of plaintiff, then you must find for the plaintiff in such damages that you, may believe from all the evidence he has sustained.”
We fail to find any error in this instruction. There was no error in the third instruction for the plaintiff.
The sixth instruction for the plaintiff reads as follows:
“The court charges the jury for the plaintiff that, if you believe by a preponderance of the evidence that the defendant saw plaintiff at the said crossing some sixty-five or seventy yards away, and that the said defendant could have reasonably turned his car so as to have escaped said collision, then you must find for the plaintiff and assess his damages so as to fully compensate him for the loss sustained.”
It is contended that this instruction is error, but we fail to comprehend in what respect it is erroneous. According to the plaintiff’s testimony, the defendant *262could, with reasonable diligence, have seen him at this distance, and it is apparent from the record that, if the defendant had turned to the proper side of the road, the accident would have been avoided.
Section 5777, Hemingway’s Code (Laws of 1916', c. 116), provides:
“Upon approaching a bridge, levee, sharp cufvei or steep descent, and also in traversing such bridge, levee, curve or descent, a person operating a motor vehicle shall have it under control and operate it at a rate of speed not exceeding ten miles per hour, and upon approaching a crossing of intersecting highways at a speed not greater than is reasonable and proper, having-due regard to the traffic then on such highway and the safety of the public. ’ ’
Section 5781, Hemingway’s Code (Laws of 1916,, c. 116), reads as follows:
“Wherever a person operating a motor vehicle, or causing the same to be operated, shall meet on a public highway any other person riding or driving a horse or horses, or other draft animals,, or any other vehicles, the person so operating- such motor vehicle, or causing the same to be operated, shall reasonably turn or cause the same to be turned to the right of the center of such highway, street, avenue or alley, SO' as to pass without interference. Any such person operating, or causing to be operated, a motor vehicle shall, on overtaking any such horse, draft animal or other vehicle, pass on the left side thereof, and the rider or driver of such horse, draft animal or other vehicle shall, as soon as practical, turn to the right of the center of such public highway, street avenue or alley, so as to allow free, passage on the left. Any such person so operating’, or causing to be operated, a motor1 vehicle shall, at the intersection of public highways, streets, avenues or alleys of any city, town or village, keep to the right of the intersection of the centers of the highways when turning to the right *263and pass to the right of such intersection when turning to the left. Nothing in this section, however, shall be construed as limiting the meaning or effect of any of the other provisions of this act.”
Section 5785', Hemingway’s Code, makes out a primhafacie áction of negligence, and that a motor vehicle was being operated contrary to law in such cases, by showing injury by a motor car or vehicle.
The plaintiff ’s testimony in this case makes out a case, under these statutes, and it was incumbent upon the defendant to overcome the case so made out. The defendant contends that under the circumstances he was not obliged to turn to the right, but that when he saw the approaching vehicle it was impossible to turn without permitting plaintiff’s automobile to strike his automobile on the side, and that he should have had instruction No. 2, refused by the court, which reads as follows:
“The court instructs the jury for defendant that the law requires a person in a vehicle or automobile to reasonably turn to the right when meeting another person on the highway, in a vehicle.or automobile, but that which is not otherwise lawful necessity makes lawful and necessary a privilege which supersedes the law, and if you believe from the evidence that Dr. Flynt, was using the care and caution required of a person using the highway in an automobile, and that because of Fondren’s own negligence, if any, in operating his car at an unlawful rate of speed, Dr. Flynt would have endangered his life, or received great) bodily harm, or had reasonable cause to believe, if he had turned or attempted to turn to the right of the road, it is your sworn- duty to find for defendant.”
We think there was no error in refusing this instruction: First, because it does not properly state the law which it seeks to have chargéd; and, second, because the evidence does not make a case to which the principle sought to be charged may be applied. There was no *264sounding- of warning* by the defendant upon approaching the curve in the road, and he was on the wrong side of the road, ánd was not therefore free from negligence.
The appellant contends that he is entitled to use any part of the road until he discovers the approach of another vehicle, and that he could not, after he sawl the vehicle, without danger to himself, turn to the right. While it is true that a person has a right to use any part of a highway when he is not meeting’ another, or when another is not seeking to pass him from the rear, still he must use reasonable diligence and keep a lookout for approaching persons or vehicles (.2 R. C. L. 1184, section 19), and if he fails to „do so he is not in a position) to* escape liability on the theory of impending necessity. Had the defendant approached the curve by slowing down and sounding his) horn, giving notice of his. approach, and had he been in the center or on the proper side of thei road, and had he kept a proper lookout, he could have avoided the accident.
The jury found for a less amount than it might reasonably have found, and we find no error which would reverse the case.
In so far as the minute and ordinance book was concerned, it was the defendant’s duty to have this evidence ready for introduction at the proper time, or, before entering upon the trial, have had process issued in ample time to have had the book produced in court at the trial, and, if not there at the beginning of the trial, to move for a continuance. The court is not required to suspend proceedings to accommodate litigants who are in default, or who have not exercised proper diligence.
The judgment of the court below will therefore be affirmed.

Affirmed.